Citation Nr: 1729404	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as due to service-connected thoracolumbar spine degenerative joint and disc disease.

2.  Entitlement to service connection for a left knee disorder, to include as due to a right knee disorder and/or a service-connected thoracolumbar spine degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from December 1978 to April 1979.  She had subsequent service in the Army National Guard from April 1979 to July 1984 and September 2003 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is with the RO in Roanoke, Virginia.

During her substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  In April 2012, the Veteran cancelled this hearing request, in writing.  She requested, however, that it proceed with her representative presenting argument.  A hearing will not normally be scheduled solely for the purpose of receiving argument by a representative.  These arguments should be submitted in the form of a written brief.  38 C.F.R. § 20.700 (2016).  The Board member assigned to conduct a hearing may grant such a request if good cause has been shown.  Id.  Here, the Board member cancelled the hearing.  Thus, the Board infers that good cause was not shown.  No further requests for hearing on this matter are of record; accordingly, the Board will proceed to a decision on this appeal.  See 38 C.F.R. § 20.704(e).  Other issues are currently pending, for which the Veteran has requested a videoconference hearing.  These will not be addressed in this decision.  

In September 2015, the Board remanded this matter to the RO to obtain additional medical evidence.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  The Veteran served in the Army National Guard on a period of inactive duty training (INACDUTRA) from March 3, 2006, to March 5, 2006.

2.  The Veteran was injured in a fall in the line of duty on March 4, 2006.

3.  The Veteran reported pain in her lower/mid and right back after her injury.

4.  The Veteran reported that she twisted her left knee in July 2008.

5.  The most probative evidence of record shows that the Veteran's left  and right knee conditions were not manifested during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria establishing entitlement to service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA satisfied the duty to provide the Veteran with notice as to how to substantiate her claim with March 2009, June 2009 and May 2010 letters.  38 U.S.C.A. § 5103.

The duty to assist in obtaining relevant evidence has also been met.  38 C.F.R. § 3.159(c).  The evidence of record includes the Veteran's service treatment records (STRs), VA and private treatment records, hearing transcripts and lay statements.  Finally, the Board finds that there was substantial compliance with the September 2015 remand directives.

The Veteran was provided VA examinations in July 2011 and December 2015. These examinations, taken as a whole, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran contends that these examinations are insufficient because VA examiners failed to consider lay statements of the Veteran. However, after a review of the evidence, the Board notes that the VA examiners addressed the Veteran's past and present lay statements regarding onset and recurrence of symptoms related to her bilateral knee conditions.  Therefore, the Board finds that the medical evidence as a whole is adequate to determine service connection and that it is fully informed; thus, the duty to assist has been met.  

Accordingly, the Board finds that there has been substantial compliance with the September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard; INACDUTRA is defined as duty (other than full-time) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. §§ 101 (23), (24).  Service connection may be granted for injury or disease incurred while on ACDUTRA. 38 U.S.C.A. § 101(24).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease. 38 U.S.C.A. § 101(24).

The Board acknowledges that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  However, presumptive periods for service connection do not apply to INACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of INACDUTRA.  Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In this case, the Veteran has established service connection for a disability attributed to a period of INACDUTRA, and hence such presumptions are applicable to the period of INACUDTRA from March 3 to March 5, 2006, in this case.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C .F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During her time in the Army National Guard, the Veteran worked as a military technician (ART) and participated in weekend reservist activities.  Under 10 U.S. Code § 10216, a military technician is a federal civilian employee.  The Veteran claims that she injured her right knee in the line of duty and her subsequent left knee injury is a direct result of a fall caused by her right knee injury.  Alternatively, she claims that both knee conditions are proximately caused or aggravated by her service-connected degenerative disc disease of the thoracolumbar spine.

In this case, VA examinations dated July 2011 and December 2015 include a diagnosis of left knee meniscal tear, post meniscectomy; right knee strain; and degenerative joint disease of the knee (very minor).  Thus, a current knee disability is demonstrated.

The Veteran reported falling backward into a foxhole on March 4, 2006, during a reservist weekend training exercise while in an inactive duty status.  A service treatment record from the same date diagnoses the Veteran with a possible strained/pulled back muscle.  In a sworn statement completed March 5, 2006, the Veteran reported the incident, subsequent low/mid back and right side pain, and general soreness.  The Veteran's Army Physical Test Scorecard shows she ran a two-mile run on March 30, 2006, in 20:12 - faster than the previous year.  On April 26, 2006, the Veteran was approved for a back injury (strain/sprain) in the line of duty.

Medical treatment records show that, at subsequent orthopaedic appointments, the Veteran reported "hurting on the right side from her occiput [back of the head] to her ankle."  Testing showed minimal cervical spondylosis, rotator cuff tendonitis and impingement syndrome of the right shoulder, and acute sacroiliitis causing lower back pain.  The Veteran reported back pain that extended along the top of her leg down past her knee anteriorly in April 2008.  In July 2008, the Veteran reported that she had twisted her left knee as a result of attempting to compensate for a stabbing pain in her right lower extremity.  STRs report that the Veteran attempted to add her knee injuries to her LOD but was denied.  Medical records show that the Veteran reported in later appointments that she twisted her left knee when her right knee gave out.

Though the Veteran was employed by the Army National Guard in a civilian capacity at the time of her injury, she was not in training or active service.  Therefore, in-service occurrence or aggravation is not reflected in the record.  In fact, the record does not support that the Veteran reported problems with either of her knees before her July 2008 injury.  The Veteran claims that she has experienced problems with her knees since her March 2006 fall into the foxhole.  However, she did not report any problems with her knees on the sworn statement she completed the following day.  Medical evidence of record shows that the Veteran attended physical therapy and follow-up appointments regarding her injuries but did not mention problems with her knee until more than two years after her initial in-service injury.

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Though the Board finds the Veteran competent to report her symptoms, her reports of knee pain since her injury in service are inconsistent with her previous statements and the evidence.  The Veteran's statements show she injured her left knee more than 2 years after her INACDUTRA injury; subsequently, she underwent a meniscectomy for relief; and the record does not show her current bilateral knee pain to be the result of this post-service injury.  In fact in a January 2010, her VA treating physician opined that, although right trochanteric bursitis, ITB syndrome, and myofascial low back pain contributed to low back issues, they would not be causing the knee to give out.

At a June 2011 DRO hearing, the Veteran testified to being unable to stand after her March 2006 in-service injury.  She indicated that co-workers supported her as she walked over to review her target before being placed in a Humvee.  She reported filing the line of duty (LOD) report.  The Veteran also reported inception of her problems with her "right knee right side for the most part ever since the accident or the fall."  She reported extreme pain when the knee locked up for roughly a split second causing her to fall on her left knee when she was unable to catch herself before falling to the ground.  Though she reported pain from the date of her initial line of duty injury, the Veteran stated that she did not start getting treatment for her right knee until 2008.

On VA examination July 14, 2011, the Veteran indicated right knee pain that began after she fell backward into a concrete foxhole in 2006 and left knee pain that began after she fell on her left knee in 2008.  She stated that current symptoms included giving way, pain, inflammation and stiffness and that her knees were tight when walking up stairs.  Physical examination showed a normal gait and essentially normal knees with flexion limited to 120 degrees and extension to 0 degrees (normal) in both.  There was no evidence of additional joint limitation due to pain, weakness, fatigue, lack of endurance, or incoordination.  X-rays of the left knee were normal. Diagnoses of stable left knee partial medial meniscal tear, arthroscopy partial medial meniscectomy, and stable right knee strain were provided.  The VA examiner opined that the Veteran's current right knee condition is not caused by or a result of National Guard training and that her current left knee condition is secondary to a fall caused by that right knee condition.  The examiner supported the opinion with the fact that the Veteran's STRs and medical treatment records showed that she did not claim a right knee condition or left knee injury until July 28, 2008.  The examiner concluded that the bilateral knee condition occurred simultaneously on that date.  The Board finds this opinion inadequate because it is based on an absence of documentation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on the Veteran's reports, but instead relied solely on medical evidence to provide a negative opinion.

At a December 2015 VA examination, the Veteran detailed the history related to her March 2006 fall.  She stated that she injured her back, neck, and shoulder and reported to the medical sector to receive care.  She stated that she did not report any knee injury.  The Veteran indicated that she suffers from one significant flare-up semi-annually lasting one to five days in addition to chronic pain. A flare was defined as locking-up, striking pain, aching, and sometimes falling.  The examiner noted that the Veteran had undergone some form of ongoing care for bilateral knee conditions since August/September 2008.  The Veteran used a cane and brace regularly and showed evidence of crepitus.  Though abnormal range of motion was shown, no functional loss or arthritis was noted.  The Veteran was shown to be able to complete all activities of daily living without assistance.

The VA examiner opined that the Veteran's knee condition was less likely than not incurred in or caused by the claimed in-service injury or proximately due to or the result of the Veteran's service connected condition, and there was no medical data to support any type of baseline knee condition prior to the reported aggravating service connected condition. In support of his opinions, the VA examiner reported that "the medical evidence, the veterans self-written statements, and the results of the military process for line of duty processing do not demonstrate that the veteran had a knee condition at the time of the initial event but in fact attempted to add the complaint of knee condition to her list of LOD issues 2 years post the event."  The examiner explains that the Veteran's service in an ART position from 2005 to 2009 is not considered active military service.

With regard to secondary service connection (proximate cause or aggravation), the VA examiner noted that the Veteran had sporadic treatment for a thoracolumbar spine condition; the most recent x-rays of the spine were unremarkable, and MRI showed mild degenerative disc changes; and given the mild degree of changes at the thoracolumbar spine and the mild changes of her bilateral knee condition there is no medical evidence that would support that the Veteran's thoracolumbar spine condition directly caused any of her current knee conditions.  The examiner reported that diagnosis of the bilateral knee conditions was made after age 45 in or around 2006 and to this date x-rays of both knees are still essentially normal.  Therefore, it cannot be stated that the Veteran's bilateral knee conditions have been aggravated beyond the usual or can be attributed to musculoskeletal issues with the thoracolumbar spine.  Though he acknowledged the Veteran's contentions, the VA examiner opined that the knee condition is that of essentially mild degenerative changes to the right and left knees and consistent with her age and station in life.

The Board finds the December 2015 VA examination to be highly probative.  The examiner reviewed the Veteran's file and acknowledged the Veteran's lay statements before applying his own expertise to reach his opinion.  The Board also notes that, though the Veteran claims that her right knee condition has persisted since her in-service injury, she did not report any problems with her right knee until receiving medical care for her left.  In fact, the first report of right knee pain in the record is contemporaneous with the Veteran's report of left knee pain.

Though the Veteran claims that her right knee condition has persisted since her in-service injury, the Board finds of far greater probative value her statements made to medical professionals in the pursuit of treatment, as her statements at those more contemporaneous points in time clearly demonstrate that she did not attribute her right knee symptoms to her in-service back injury.  As such, the Board will afford greater probative value to the more contemporaneous statements made under oath and in the pursuit of medical treatment (when it would be presumed that the Veteran would be entirely truthful in order to obtain the most accurate diagnoses, care, and treatment), rather than those made years after the fact in support of her claim for compensation benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) ("Contemporary evidence has greater probative value than history as reported by the claimant.").  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board, "as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

The Board notes that because the Veteran's knee injury did not incur in and was not aggravated in the line of duty during a period of INACDUTRA, presumptive periods for service connection are not applicable.  Acciola, 22 Vet. App. 320.

On careful consideration of the evidence connecting post-service knee problems to in-service back injury, the preponderance of the evidence is against a nexus between current knee symptoms and any injury during service.  Therefore, service connection for a bilateral knee disability is denied.









ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


